DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art of record, US 2019/0150866 (Hong ‘866), disclose a mammography device comprising: 
a C-arm comprising an irradiation unit configured to emit radioactive rays to a subject, and a detection unit on which the subject is disposed (Fig. 1, 30); 
a compression paddle coupled to the C-arm and configured to compress the subject (Fig. 1, 70); 
a carrying unit configured to move the compression paddle upward or downward (Fig. 1); 
a drive unit configured to transmit power to the carrying unit (Fig. 1).
The prior art of record fails to teach the details of a belt support unit coupled to an upper portion of a main body of the C-arm and configured to support one side of a belt that operates in conjunction with an operation of the carrying unit; and a fall prevention unit coupled to one side of the belt support unit and configured to restrict an operation of the belt support unit when a rotation angle of the C-arm is a predetermined angle or more.
Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 2-10 are allowed by virtue of their dependence.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884


/DANI FOX/Primary Examiner, Art Unit 2884